MARY'S OPINION HEADING                                           




NO. 12-01-00321-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 


IN THE INTEREST OF R.M.M.
AND M.W.M.,§
	COUNTY COURT AT LAW OF
CHILDREN

§
	HOPKINS COUNTY, TEXAS




PER CURIAM
	This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  The trial
court signed its judgment on October 16, 2001 making the clerk's record due on December 17, 2001.
On December 21, 2001, the Hopkins County District Clerk informed this court that Appellant had
failed to pay for the preparation of the clerk' record nor had she made any arrangement to pay for
the record.  The clerk also stated that Appellant is not entitled to appeal without paying the fee. 
Thus, on January 4, 2002, this court notified Appellant that the appeal would be dismissed unless
Appellant provided proof of full payment to the clerk on or before January 14, 2002.  As of February
4, 2002, Appellant has failed to provide proof of full payment. (1)  Accordingly, Appellant's appeal is
dismissed for want of prosecution pursuant to Tex. R. App. P. 42.3.(b). 
Opinion delivered February 6, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


DO NOT PUBLISH
1.  In response to our notice, Appellant did inform the court that she intended to file a motion to dismiss. 
However, no motion has been filed as of February 4.